NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

JUPITER HOUSE, LLC,                         )
                                            )
              Appellant,                    )
                                            )
v.                                          )    Case No. 2D17-4334
                                            )
FEDERAL NATIONAL MORTGAGE                   )
ASSOCIATION; PATRICIA E.                    )
ROERING-MACY; PATRICIA E.                   )
ROERING-MACY, as trustee of the             )
Patricia E. Roering Revocable Living        )
Trust, dated December 9, 1999;              )
BANK OF AMERICA, N.A.;                      )
BELLAGIO ON VENICE ISLAND                   )
HOMEOWNERS ASSOCIATION,                     )
INC.; UNKNOWN BENEFICIARIES                 )
OF THE PATRICIA E. ROERING                  )
REVOCABLE LIVING TRUST, dated               )
December 9, 1999; FRANK MACY;               )
UNKNOWN TENANT(S) IN                        )
POSSESSION OF THE SUBJECT                   )
PROPERTY,                                   )
                                            )
              Appellees.                    )
                                            )

Opinion filed August 28, 2019.

Appeal from the Circuit Court for
Sarasota County; George K. Brown,
Jr., Senior Judge.

Mark P. Stopa of Stopa Law Firm,
Tampa; Latasha Scott of Lord Scott,
PLLC, Tampa; and Richard J. Mockler
of Stay In My Home, P.A., St.
Petersburg (all withdrew after briefing);
Angela L. Leiner of The Law Office of
Angela L. Leiner, P.A., St. Petersburg
(substituted as counsel of record), for
Appellant.

Shannon T. Sinai and Brandon S.
Vesely (withdrew after briefing) of
Albertelli Law, Tampa, for Appellee
Federal National Mortgage Association.



PER CURIAM.

              Affirmed.


LaROSE, ROTHSTEIN-YOUAKIM, and SMITH, JJ., Concur.




                                          -2-